UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 15, 2013 (November 13, 2013) EVER-GLORY INTERNATIONAL GROUP, INC. (Exact name of registrant as specified in charter) Florida 000-28806 65-0420146 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) Ever-Glory Commercial Center, 509 Chengxin Road,Jiangning Development Zone, Nanjing,Jiangsu Province, Peoples Republic of China (Address of Principal Executive Offices) (Zip code) (8625) 5209-6889 (Registrant’s Telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 13, 2013, Ever-Glory issued a press release and held a conference call regarding the Company’s financial results for its fiscal quarter ended on September 30, 2013 (“Earnings Release”). A copy of the press release is attached hereto as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K (including the exhibits) is furnished and shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing made by Ever-Glory under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (a) FINANCIAL STATEMENTS OF BUSINESS ACQUIRED. Not applicable. (b) PRO FORMA FINANCIAL INFORMATION. Not applicable. (c) SHELL COMPANY TRANSACTIONS Not Applicable (d) EXHIBITS. Press Release issued by Ever-Glory International Group Inc., dated November 13, 2013, entitled "Ever-Glory Reports Third Quarter 2013 Financial Results.” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EVER-GLORY INTERNATIONAL GROUP, INC. Date:November 15, 2013 By: /s/Edward Yihua Kang Edward Yihua Kang Chief Executive Officer 3
